In an action, inter alia, to recover damages for breach of contract, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Lonschein, J.), dated June 18, 1999, as granted those branches of the defendants’ cross motion which were for leave to amend their answer and to interpose ten counterclaims, four of which included demands for punitive damages.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendants cross-moved for leave to amend their answer and to interpose eleven counterclaims, of which the fourth, sixth, ninth, tenth, and eleventh included demands for punitive damages. The Supreme Court providently exercised its discretion in granting those branches of the cross motion which were for leave to amend the answer and to interpose ten of those counterclaims, specifically the first through the fifth and the seventh through the eleventh. In the absence of surprise or prejudice resulting from the delay, leave to aiiiend pleadings shall be given freely (see, CPLR 3025 [b]; McCaskey, Davies & Assocs. v New York City Health & Hosps. Corp., 59 NY2d 755; Ava & Co. v Olympic Tower Assocs., 259 AD2d 315). In addition, the proposed fourth, ninth, tenth, and eleventh counterclaims sufficiently set forth claims for punitive damages (see, Suffolk Sports Ctr. v Belli Constr. Corp., 212 AD2d 241; Werner, Zarof, Slotnick, Stern & Askenazy v Lewis, 155 Misc 2d 558).
The plaintiffs’ remaining contentions are without merit. Santucci, J. P., S. Miller, McGinity and Smith, JJ., concur.